Citation Nr: 0819962	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a major depressive 
order.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision denying 
the veteran's claim for entitlement to service connection for 
a major depressive disorder.

FINDING OF FACT

The medical evidence fails to relate the veteran's major 
depressive disorder to his time in service or to a service 
connected disability.


CONCLUSION OF LAW

Criteria for service connection for a major depressive 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" essentially means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran contends that he suffers from a major depressive 
disorder that he believes was caused by his active military 
service.  However, the evidence of record fails to support 
his contentions.

Service medical records are devoid of any reference to 
treatment for depression or complaints of a depressed state.  
The veteran's February 1971 separation examination notes his 
psychiatric condition as normal, and in the veteran's 
simultaneous report of medical history, he denied any 
"depression or excessive worry." 

Following service, the veteran's claim file is void of any 
psychiatric treatment for many years.  VA treatment records 
reflect that in July 2002 the veteran complained of stress 
relating to his financial situation and chronic back pain.  
The medical professional requested a mental health 
consultation for the veteran to assess his mental state.  In 
June 2005 the veteran sought treatment at a VA psychiatric 
in-patient center after having suicidal ideations and 
homicidal ideations.  He reported having been depressed for 
the past several years, and he attributed his depression to 
several aspects of his personal life, including his 
separation from his third wife; his parents' nursing home 
habitation due to his mother's two relatively recent strokes 
and his father's Alzheimer's disease; the relatively recent 
death of two siblings; his isolation due to his lack of 
friends and lack of contact with his family, including his 
three children; his self-described "financial crisis" due 
to his unemployment and inability to pay his bills; and his 
chronic back pain.  The veteran was subsequently admitted to 
the VA hospital where he was prescribed Celexa and Zoloft and 
participated in psychotherapy.  The veteran was discharged 
after a one-day hospital stay and instructed to continue to 
take his prescribed anti-depressants.  The veteran again 
sought treatment for depression in September, November, and 
December 2005 and was again prescribed anti-depressants.  In 
a June 2006 letter, a VA physician stated that the veteran 
was diagnosed with a major depressive disorder that had first 
been diagnosed in June 2005.

The evidence before the Board reflects that the veteran 
currently has a major depressive disorder; however, there is 
no evidence that the onset of this disability occurred in 
service, and there is no evidence linking this disability to 
the veteran's time in service.  As noted above, service 
medical records fail to mention any psychiatric complaints or 
treatment, and the veteran recounted in June 2005 that his 
depression began within the past several years, approximately 
30 years after his discharge from active duty.  The absence 
of medical treatment for a claimed condition many years after 
service is a factor when weighing the probative value of the 
evidence.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, even the veteran attributes his depression to 
his personal circumstances, including his personal 
relationships or lack thereof, his dire financial situation, 
and his chronic back pain and not really to his time in 
service.  However, to the extent that the veteran believes 
his depression is service-related, he is not qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As an aside, the Board notes that in 1974, 2001, and 2004 the 
veteran sought and was denied a service connection for a back 
injury and related pain.  Therefore, in so far as the veteran 
attributes his depression to his back injury, service 
connection may not be granted as secondary to the veteran's 
back injury.

Because the veteran's major depressive order neither 
manifested in service nor is attributable to service,  the 
criteria for service connection for a major depressive order 
have not been met.  Therefore, the veteran's claim is denied.  

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated January 2006, which informed the veteran of the 
all four elements as required by the Pelegrini II Court as 
outlined above.  

VA and private treatment records have been obtained, as well 
as service medical records and Social Security Administration 
records.  A VA examination is unnecessary in this case 
because there is no evidence of a depressive disorder in 
service; no evidence of a depressive disorder for 
approximately thirty years following service; and no medical 
suggestion that depression may be linked to the veteran's 
time in service.  Additionally, the veteran was offered an 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

Service connection for a major depressive disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


